958 A.2d 492 (2008)
BOROUGH OF ELLWOOD CITY, Respondent
v.
PENNSYLVANIA LABOR RELATIONS BOARD, Petitioner.
No. 87 WAL 2008.
Supreme Court of Pennsylvania.
October 1, 2008.

ORDER
PER CURIAM.
AND NOW, this 1st day of October, 2008, the Petition for Allowance of Appeal is GRANTED. The issues, reframed for clarity, are:
(a) May a municipality, pursuant to its general police powers, enact an ordinance barring the use of tobacco products in publicly owned buildings, including employee workplaces inaccessible to the public at large, without negotiating with the exclusive representative of its employees?
(b) Must a municipal employer bargain with the police labor organization over the ban on use of tobacco products in the workplace and in the employer's vehicles and equipment?